Citation Nr: 1452607	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  13-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected malaria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in January 2014.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence, including a medical opinion.  The Veteran did not submit any additional evidence within that 30-day time period.  Thereafter, the Board requested advisory medical opinions from the Veterans Health Administration (VHA) in March 2014 and May 2014, as well as a clarifying opinion in August 2014.  The Veteran and his representative were sent a copy of the opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2014).  In October 2014, the Veteran submitted a responsive statement along with a waiver of the RO's initial consideration, and his representative submitted a written brief thereafter.

The Virtual VA electronic claims file contains the Board hearing transcript.  The Veterans Benefits Management System (VBMS) contains additional statements from the Veteran in January 2014 (shortly before his Board hearing) and August 2014, as well as the January 2014 Board hearing notification letter.  It appears that the RO considered the Veteran's August 2014 statement in a November 2014 rating decision as a request to reopen the claim.  On review, the Board finds that these statements are cumulative of the argument the Veteran has presented during the course of his appeal and indicate that he continues to receive treatment for his eyes.  The VHA physicians considered the Veteran's contentions and current treatment records in providing the requested opinions.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence or return of the claims file to the VHA physicians for an additional opinion is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An eye disorder, including detached retinas, did not manifest during active service, is not otherwise related to active service, and was not caused or aggravated by the Veteran's service-connected malaria.


CONCLUSION OF LAW

An eye disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in July 2010 and September 2010, prior to the initial decision on the claim.  The Veteran also claimed entitlement to service connection on an alternative secondary basis, and a notification letter addressing the requirements for secondary service connection was sent to the Veteran in June 2012.  The Board acknowledges that fully adequate notice was provided after the initial adjudication of the claim in this case for service connection on a secondary basis.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, the timing deficiency was cured by subsequent readjudication of the claim in the February 2013 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection on both a direct and secondary basis and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, to include responses to the VHA opinions obtained, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in June 2012 in connection with his claim.  The Board also requested VHA advisory medical opinions in March 2014 and May 2014, as well as a clarifying opinion in August 2014, and received responsive opinions.  The Veteran and his representative were provided with a copy of the opinions and an opportunity to submit further evidence or argument.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and VHA opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The adequate opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).
The Veteran also testified at a hearing before the undersigned Veterans Law Judge in January 2014.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The disorders at issue are not considered chronic diseases as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).   Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for an eye disorder.

The Veteran has contended that he suffered from both cerebral and febrile malaria during service and that the cerebral malaria caused his retinal detachment.  He has offered alternative theories related to in-service circumstances, to include "gas poisoning" (being sprayed in the face one time with gasoline), exposure to carbon tetrachloride fumes, malnutrition, and anemia.  See, e.g., August 2010 and November 2012 written statements; January 2014 Bd. Hrg. Tr. at 3, 9-10; October 2014 written brief.

The Veteran's July 1942 induction examination shows that he had myopia with corrected vision of 20/30 in each eye.  The service treatment records indicate that  he was admitted for hospital treatment on May 26, 1944, with complaints including headache, malaise, and fever.  The provisional diagnosis was malaria observation.  Following treatment, the Veteran returned to duty on June 6, 1944; the final diagnosis was malarial fever, estivo-autumnal, acute, mild.  During his December 1945 separation examination, the history of in-service malaria was noted.  There were no eye abnormalities on examination, and corrected vision was 20/20 in each eye.

The Veteran filed his original compensation claim shortly after service for malaria, noting no recurring attacks, as well as for stomach trouble and diarrhea.  In a March 1946 rating decision, he was granted service connection for malaria.  In August 1956, he filed a request to reopen the stomach disorder claim.  In December 1973, he requested nonservice-connected pension for eye disorders and surgical procedures, including retinal detachment and degeneration in 1973, as well as service connection for other disorders.  He claimed service connection for an eye disorder in June 2010.

The Veteran was hospitalized twice in the 1950s for treatment of several medical disorders, including anemia, in 1955.  See January 1956 and September 1956 VA narrative summaries.  These records do not reflect treatment for eye disorders.
	
In October 1973, the Veteran was admitted to the Scheie Eye Institute with a diagnosis of retinal detachment, right eye; shallow retinal detachment, left eye.  At that time, he complained of blurred vision in both eyes, with decreased visual acuity in the right eye beginning approximately ten days prior to admission.  He underwent scleral buckle, right eye, and cryopexy, left eye, without complication; he did well postoperatively.  See October 1973 Patient Discharge Summary.  An April 1974 VA general medical examination shows findings related to the Veteran's eyes at that time, including the history of this eye treatment.  In the corresponding psychiatric evaluation report, it was noted that the Veteran received no injuries during service.

The Veteran was afforded a VA examination in June 2012, during which he reported that he was treated and cured of his in-service malaria.  He denied having any trauma or injury to his eyes.  Following examination, the diagnoses were status postoperative of a retinal detachment, cataract, nuclear sclerotic, cataract, cortical senile, and gross visual field defect of the right eye.  The examiner determined that it was less likely than not that the Veteran's retinal detachment and any residuals were related to his service-connected malaria.  In so finding, the examiner noted that retinal hemorrhages can occur with severe cerebral malaria and can be associated with retinal detachments.  However, he observed that the Veteran had mild, febrile malaria without cerebral involvement and did not develop retinal detachments while he had malaria or until years later.

During the January 2014 Board hearing, the Veteran indicated that he experienced double vision problems and "zig zags" shortly before he was treated for malaria; he indicated that there was some alleviation of these problems when he received new glasses.  He could not recall if he continued to have vision problems when he separated from service or when he was told that his retina was detached.  He also testified that a discharge sheet from his in-service physician indicated that he had both cerebral and febrile malaria.  See Bd. Hrg. Tr. at 9-14.

The Veteran currently receives eye treatment for chorioretinal scarring and cataracts of both eyes, as well as prescription glasses.  See Dr. F.C. private treatment records dated from 2005 to 2012.

An April 2014 VHA physician (infectious disease specialist) determined that it was not at least as likely as not that the Veteran's retinal detachment was caused or permanently aggravated by his service-connected malaria.  In so finding, he noted information from the Veteran's in-service course of treatment.  He indicated that there was no mention of alteration in consciousness in the service treatment records that would support a diagnosis of cerebral malaria and determined that the clinical course did not suggest cerebral malaria.

In addition, the physician stated that he would have expected the Veteran's first blood smear to be markedly positive if cerebral malaria was present.  He agreed with the VA examiner's findings regarding a medical relationship between cerebral malaria, retinal hemorrhages, and subsequent retinal detachment; however, he noted that cerebral malaria was likely not present and also likely did not contribute to any long-lasting issues with malnutrition or anemia.  Furthermore, even if cerebral malaria were present, the fact that the Veteran's visual acuity was not changed from service entry to discharge shows that he did not have ocular damage to the degree to which it would contribute to retinal detachment noted almost thirty years later.  He stated that he was unable to provide a complete opinion that addressed all of the Veteran's contentions, as this would involve considerations outside his specialty.

A July 2014 VHA physician (eye disorder specialist) determined that there was no service-connected eye disorder.  In so finding, he noted that the Veteran suffered from rhegmatogenous retinal detachment of both eyes, successfully operated on in 1973.  He indicated that retinal detachment results after posterior vitreous detachment in patients usually over forty years of age, discussing the medical process.  He noted that review of cited medical literature failed to show any etiological relationship between retinal detachment and the claimed in-service circumstances and that there was no evidence of myopic chorioretinal degeneration found in myopia over sixty.  In a September 2014 clarifying opinion, this VHA physician indicated that the Veteran did not have a congenital eye defect or congenital eye disease, nor did he have a preexisting eye disorder, congenital or acquired, prior to service.

In an October 2014 written response to the VHA opinions, the Veteran recalled having "alterations in consciousness about four times" prior to his hospitalization. 

On review, the Board concludes that an eye disorder, including retinal detachment, did not manifest in service or for many years thereafter.  While the Veteran's service treatment records show a diagnosis of myopia, these records do not document or otherwise suggest that the Veteran had retinal detachments or another eye disorder at the time of separation from service.  In addition, the June 2012 VA examiner and the April 2014 VHA physician indicated that the Veteran clinical course was not consistent with cerebral malaria, although cerebral malaria can be associated with certain retinal problems.  The post-service evidence shows that the Veteran's retinal detachments were first diagnosed in 1973, many years after service, and his complaints leading up to this diagnosis began approximately ten days earlier.  To the extent that the Veteran has indicated during the course of his claim that his retinal detachments may have happened closer to service (see, e.g., July 2012 written statement noting that he may have reported retinal detachments to VA as early as the 1950s), the Board finds this statement inconsistent with the contemporaneous evidence of record, as well as the findings in the current medical opinions.  Again, the Veteran filed for nonservice-connected pension for his retinal detachment shortly after this documented treatment.  He did not file for service connection for his eyes until 2010, despite filing his original service connection claim shortly after separation from service, as well as another service connection claim approximately ten years later, as discussed above.  These considerations weigh against a finding of onset during service or within close proximity thereto.

In addition to the lack of evidence showing that an eye disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not link any current eye disorder to the Veteran's military service or service-connected malaria.

Significantly, the June 2012 VA opinion, as well as the April 2014, July 2014, and September 2014 VHA medical opinions by the infectious disease and eye disorder specialists all weigh against the claim.  These opinions, when taken together, fully address the questions on the possible etiology of the eye disorders, considering the Veteran's contentions, and weigh against the claim on a direct and secondary basis.  The Board affords substantial probative weight to these consistent opinions, taken together, as they are based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record, and they are supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VHA physicians also assumed the in-service occurrence of the Veteran's claimed alterative theories, including anemia and chemicals being sprayed in his eyes, but still found that there was no connection to his military service or his service-connected malaria.

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current eye disorders.  The remainder of the medical evidence does not suggest a link between any post-service eye problem and service.  

The Board has considered the statements of the Veteran and his representative, including the Veteran's multiple theories of causation.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as an onset of eye problems, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, even assuming the Veteran's competence to report events such as being exposed to carbon tetrachloride fumes, and having certain medical conditions at that time such as malnutrition and anemia, the ultimate etiology questions in this case are related to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent the Veteran recalled during the course of the current claim that he was provided documentation from his in-service physician that he had both cerebral and febrile malaria in service, the Board finds that this statement is not supported by the service treatment records, and the medical opinions discussed above addressing this issue do not support such a finding.  Nevertheless, to the extent that the Veteran and his representative are competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.

In addition, the Board has considered the Veteran's current recollections of his in-service symptoms, including his report of alterations in consciousness.  However, the service treatment records show the Veteran's complaints at that time, and the Board finds these contemporaneous reports more probative as to the history of his complaints than any current recollections he provided in this regard.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for an eye disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


